DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
It is noted that Petition to accept color drawings in this application was granted on 01/06/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is RU2110967C1.  Additional prior art of record is disclosed in the PTO-892 Notice of References cited.  Note that because this is a surgical method that does not involve any type of particular apparatus, a STIC NPL search was performed to supplement the record.  However, none of the prior art of record, alone or in combination, teaches suggests or discloses, inter alia, a surgical method for reconstructing a labionasal muscle tension structure, as claimed in claim 1, comprising making an incision at the vermilion mucusa and bottom of a nasal column, and detaching and cutting the muddle layer to form four muscle flaps, attachment of the muscle flaps to the anatomical structures claimed, and cross-stitching the flaps to deepen and/or lengthen the philtrum.  For example, RU2110967C1 discloses making an incision between the lips and the nose and making flaps out of the muscles thereat, however, there is no teaching of forming the following muscle flaps by detaching and cutting a muscle layer: a depressor septi nasi flap, a dilator naris muscle flap, a medial orbicularis oris flap, and a lateral orbicularis flap; and then fixing the dilaor naris muscle flap to an anterior nasal spine, fixing the depressor septi nasi flap to the dilator naris muscle flap, and then cross-stitching the lateral and medial orbicularis oris flaps to deepen and/or lengthen the philtrum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771